Motion Granted; Appeal Dismissed and Memorandum Opinion filed August 9,
2012.




                                         In The


                      Fourteenth Court of Appeals

                             _________________________
                                 NO. 14-12-00247-CV
                             _________________________

  BBG GROUP, L.L.C., MILO NICKEL AND THOMAS MICHAEL LEBLANC,
                             Appellants

                                           V.

                           MBI GLOBAL, L.L.C., Appellee



                       On Appeal from the 215th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2008-50193



                        MEMORANDUM OPINION

      On March 8, 2012, Hunter Buildings & Manufacturing, L.P., Hunter Buildings,
L.L.C., and Hunter Buildings International, L.L.C. ("Hunter appellants") filed a notice of
appeal from the final judgment signed December 9, 2011, and the appeal was assigned to
this court under our appellate number 14-12-00246-CV. Subsequently on March 8, 2012,
BBG Group, L.L.C., Milo A. Nickel, and Thomas Michael LeBlanc ("BBG appellants")
filed a notice of appeal from the same judgment, which was assigned to this court under
our appellate number 14-12-00247-CV.

      On July 26, 2012, the Hunter appellants and BBG appellants filed an unopposed
joint motion to consolidate these appeals.     The motion is granted and the court
consolidates the two above-referenced causes for all purposes. The issues, records, and
documents filed in cause number 14-12-00247-CV are consolidated into cause number
14-12-00246-CV. The consolidated appeal shall proceed under appeal number 14-12-
00246-CV, and appeal number 14-12-00247-CV is hereby dismissed. See Livingston v.
Arrington, No. 03-11-00197-CV, No. 03-11-00266-CV, 2011WL 2297705, *1 (Tex.
App. -- Austin Jun. 10, 2011, no pet.) (mem. op). Appellate deadlines will run from the
date that the record in appeal number 14-12-00246-CV is complete.



                                       PER CURIAM



Panel consists of Chief Justice Hedges and Justices Seymore and Brown.




                                          2